Title: Candidates for Army Appointments from Massachusetts, [9–28 December 1798]
From: Hamilton, Alexander,Pinckney, Charles Cotesworth,Washington, George
To: 



[Philadelphia, December 9–28, 1798]



Subalterns


9
James ChurchSpringfield24 years



Shepherd
}
sprightly active—good stature

S Lyman










StubbinsCapt
}
good abilities & character now Ensign of Militia

judgment & military kno


respectable family



Ensign1



Sykes—Col.



14
Joseph H DwightBelcher Town



Shepherd
}
General Mattoon recommends fully active smart young man right age


Lyman



Lt 1



Sykes—has been Adjutant of Milia & would do honor as Captain




10
John Page JunrSalem24 years
Goodhue—Young man of good character
Lt1






Abbott
}
respectable family well qualified—son of respectable father thinks his abilities & principles qualify him


Cushing







InquireMcPherson
Pearson engaging manners





Thatcher—J Tredwell—spirited has been on the wrong side but now appears has good zeal



Ensign


11
Charles HuntWatertown19 years
Wm. Hunt
Ensign1






G Hull—
possesses the requisites of an officer education & habits favourable



    


18
John RudbergPortlandMayne50 years
Fosdyck—fair reputation & acquainted with duties of soldier




P Wadsworth—no doubt of his entire ability for Lt—has been in German & British service Musician
wont do


22
Jonathan Nicholsnative of Bostonhas resided lately at Newark



Boudinot
}
manly good conduct will do honor to the appt. good character warmly attached & otherwise well qualified

Cummings



1 - 2


30
John WheelwrightBoston28 yearsHonorable
Knox active & robust




Elliot—Merchant good Cadet







J C Jones
}
fair reputation good abilities & connections


H Jackson



1


35
Seth Smith JunNorton (40) yrsasks for Majority
Lt of Artillery


 

Leonard—senator—has been Capt Lt of Artillery activity & good character



38
William Swan22 years
Knox health activity industry & integrity information
LieutNo 1



Lincoln—every thing we want information acquisition to service Young Gentleman



45
Abijah HarringtonLexington
Brooks would make an excellent officer writes badly
2


49
Caleb AspinwallRutland34 years
P. Wadsworth—Lt. of Artillery now has been in that Corps from 20 years old likely spirited & noble person and ability all the essentials of good subaltern



54
William LeverittBoston25
Otis Lieutenancy of Artillery would in his opinion do credit to the appointment
1 - 2


63
John G Shindle
Letter a little bombastic has studied a military life &c



67
William A BarronCambrige
B Waterhouse recommends him strongly Mathematical & Philos know
1 Inquire


72
Ward EatonHaveril
Peabody—son of a respectable man who was an Officer in the army—clever young man & worthy of a Lieutenancy
Inquire


31
Daniel HastingsNew Town24 years
G Hull—strong general turn good family has had a good private education good personal & constitution
1


83
Nathaniel SoleyCharlestown
G Hull Young Gent of Talents & merit well fitted for subaltern
1



D Jackson—recommends him for Captaincy




Brooks—from information is satisfied he will sustain a Con with hon



84
    ShepherdPittston
Hallowel integrity & honor fit naturalized Englishman



85
Moses M BatesSpringfield22 years
Ensign in Marines







S Lyman—
}
good education & sprightly honest & honorable & capacity competent for    


D Foster S



1



86
Thomas DurantNew town22 years
G Hull—officer of Militia faithful intelligent will make a valuable officer, suitable age
Ensign1 perhapsLt



Brooks confirms but thinks his age most suitable to Ensign



88
James D WheatonMaine
Knox recommends for Lt
1


89
Willard TalesMaine
Knox Ensign
1


90
David TalesMaine
Knox Ensign
1


91
Jacob UlmerMaine



KnoxLt
}
Lt or Ensign



1


92
James AustinBoston Qr



Clarke
}
sobriety morals & good Character fit for Lt.    


Winslow






95
Marshall Spring Weston 22 years
Selectmen good character reputable family & well esteemed would prove active & faithful
1 - 2



Knox—from every appearance would make an excell Lt



96
Thomas HealdConcord



Wm. Jones
}
integrity & possesses qualifications of Officer & Gentleman


to


G Brook
 

who is silent
liberal education & well looking






97
Jeremiah HillBoston
his own letter was Lt. in the last War such Commission as he may merit



99
Daniel BellBostonwrites good hand
Bells letter to Knox who is silent








Thomas Dawes
}
ingenious draftsman & otherwise suitable


J Pierce








Greenleaf Grandfather



100
Charles CutlerBoston
his letter well







Simon Elliot & others
{
virtues talents & patriotism


education &c would do honor



1


103
Duncan IngrahamTertiusGreen Vale farmPoughkeepsie25 yearshis letter good
Letter to G Knox who is silent




Judge Dawes—his wifes relative thinks him remarkably amiable & accomplished qualified as Secretary
Inquire



transmitted by G Knox without supporting it



107
Rufus ChildsStirbridge
N Rice education pretty good & he thinks a clever man asks Captaincy but he supposes would accept Lieu
1 - 2


108
Alpheus Chenyditto
Rice—has had a College education & would make a good Lieut
1


109
  LathropCohasset
Rice son of Col Lathrop tolerable education & decent young man
perhaps Ensign


110
John PrattCohasset
Rice



117
  Fay
Wm. Latham just taken his degree at College




118
Ambrose KeithWarren





William Higgins
Otis retracts his Recommendation




Franklin TinkhamWiscasset
O Wood recommends




Knox barely transmits



134
Samuel P FayvConcord21½ years old



KnoxJacksonElliotPres Willar
}
healthy active industrious enterprising good morals character education talents genius & good acquirements


1


138
James GardnerBoston26 years
his own letter well enoug
1






Knox
}
good character & probably abilities for Lt


Jackson


Elliot






141
Thomas W HooperNewbury Port
Jackson Supervisor College education studied law but went into trade—unfortunate in Trade & marriage Aide De Camp to Titcomb for several years



145
Nathaniel KidderBelfast
Lieutenant




Honeywell good militia Officer perhaps personal knowlege sufficient
2


146
Joseph LeeCustine perhaps
Honeywell—now Lt & Adjutant a young man of good talents active Officer great military genius
1


146
Warren HallCustine perhaps
Honeywell he will make a good officer
2



Capt


2
Benjamin Larkin
now Lt in Boston Artilleryrecommends himself—badly



26
John Burbeck
Knox—ought to be Capt of Artillery & employed in an elaboratory excellent Officer



64
Boston



19
Samuel Treat
Knox—would be a valuable Capt of Artillery—but would accept a Capt of Infantry—in which the public would find its account
1 -


66
Boston44 - 50


7
John SpoonerNew Bedfork28 years



E PopeColl
}
now Adjutant of Militia active & of military turn


integrity firmness & ability

    








Parson West
}
Letter will accept a Captaincy & raise a Company




refers to L L Morris    



1 - 2



Naval Contractor great natural abilities


13
Ebenezer Kent
Knox—services last war, conduct since & standing in society qualify him for a Company
1 -



Jackson—served in his regiment with first Reputation as a Gentleman & soldier



16
Samuel JordanBiddefordMaine
Thatcher (now Major of Militia) well qualified as officer—good stature & military turn
1 - 2


17
Phineas AshmemBlandford
Writes a good hand—well enough worded—now Aide De Camp to Major General
1 - 2



Sedgwick Worthy man & well qualified to command a Company




21
John PynchonSalem



GoodhueSewallBartley
}
fine natural talents & good education—


was Ensign in the army 86


has been Adjutant of Militia


lately unfortunate in business



Capt or Lt1


23
John RoulstoneBoston
his own letter indifferent







Bradley
}
now Capt of Militia & fit—Major—confirm

Lt Col Mill



2 - 3



Knox—Jackson Lincoln—as far as they know faithful Officer & friend to his Country




Otis enterprise industry & good moral C



25
Samuel MackayWilliams town was British  Officer 33 yearshas served from Ensign to Aide
Sedgwick, now in a literary situation—sincerely believes him worthy



28
Eleazar WilliamsSpringfield24 years
S   Lyman proper for Captain to recruit & guard the stores elegant figure & manners integrity capable & worthy
1 - 2


29
John CooperBostonLt last war of Artillery77 to 82
says his circumstances are same—




unsteady







S Higginson
}
good & faithful citizen


W Parsons
industrious integrity & fidelity


    
1 - 2



Knox—activity & good constitution



31
Jacob WelshLunenbergh37 yearsWooster
some experience in foot & Artillery




Knox—member of Legislature 4 years officer of Artillery would now accept company which he could command with reputa
1 - 2



Knox & Brooks well educated & sensible clever man Major P



32
Thomas SewardCapt last war
Knox—advanced in years & corpulent Garrison Capt few better Officers



33
Hall TuftsMedford
Brooks fine liberal education & personal qualities well quailfied for captain—such characters an acquisition
1 -


34
Nathanial ThwingBoston
was Lt. in army & Lt of Marines—good letter—
1



Knox—would be an acquisition as Capt




Divers  good accountant



35
Seth Smith JunrNorton
See 35  Subaltern
1 - 2


36
John Meacham
Divers Lt & Adjutant last war now in prime of life with good constitution good character
wont do



Hull—in his Regt. & discharged the duty well—was dismissed by Court Martial



40
William JonesConcord
cavalry   see Field Officers
1


42
John W GreatonScituate
speaks of his former service & asks Lty in the Navy
turned over to Navy


43
Samuel GreeneBoston Qrbetween 30 & 40  yearswrites a good hand & good letter
second Lieutenant & Adjutant of Militia
1 - 2



Landon good man friend to his country—will support the character




Knox



44
Levy MeadeLexington
Brooks no doubt he will do honor to his Commission writes indifferent hand
2


46
Jonas BridgeLexington
do
2


48
John RadfordWoburnnow Major of Militiawrites ill
Walker B G will acquit himself well







Brooks
from the soldierly manner of his conduct as officer of Militia has confidence he will comd well a company


Knox S R




1 - 2


50
William GordonNew BedfordDoes not appear on the list
comp of Artillery




was Capt of Artillery last War







Parson WestCollector Pope
}
has always sustained the character of a good Officer proprietor of a good landed estate



Questionable


53
John F JennisonBrookfield29 years
Dwight Forster   prefers his wishes




Brother—college education served in Shays insurrection unfortunate merchant




D Jackson good figure & strong mind




Knox transmits without remark



56
Samuel FowlesWatertown
now Capt of Cavalry




Gill Lt Gov respectable family & character




M military knowlege & skill
1 - 2



applies for Capt of Cavalry



58
David Hobbs
Letter from himself



59
John Whitney
Letters not his own




now Store Keeper seven years last War five now
Nothing



Gates—gave him leave of Absence



60
Augustus HuntBoston Qrgood letterLt of Militia
General Elliot—favourable in general terms




Ben diligent officer good disciplinarian
1 - 2



served as private of Cadets




74
Ebenezer Davis
said to be recom by P. Wadsworth



93
David C D Forestunfortunate in business



Boyd
}
Mills born Stratford irreproach–man of good character


Amasa Davis







Hull supports Mills character




John Hancock D Forest23 years
D C D Forest




his own letter very well




Knox transmits most qualified for Lieutenancy



101
John TolmanNeedhamLt last war & wounded in the service43 yearsnot found on army list
Selectmen qualified as to abilities activity & singular good conduct last War—zealous friend to Govermt
1



G. Adjutant unimpeached character vigorous & activity has known him several weeks




F Ames bravery at Lexington where wounded appears well informed good principles




Knox recommends for a Company



104
Erasmus BabbitSturbrigeWooster
D: Foster lawyer educated at Cambrige esteemed & respected
1



Eaton recommends him for batalion




Rice—of good person manners education good Captain



105
Ebenezer ThatcherLancaster
N Rice—liberal education studied law good character qualified will perhaps accept Lieutenancy
1


112
John ShepherdWaldoboro perhaps
S Wilde—amiable & unblemished confidence & esteem of his acquaintance




Dan Davis—personal & mental acquaintance intitle him to first attention
1 - 2



Knox only transmits



114
William HenshawN BedfordLt last war33 years



Claghorne now commands volunteer Artillery Company
}


Puddleford did his duty well attached to Government


Knox transmits without observation



Attention


115
Robert Duncan Jun~



Knox
}
good politics morals & qualified for Capt of Infantry


Jackson


Elliot


D sergeant



1


116
James CunninghamLunenburgh28
now commands volunteer Company




his own letter good
Attention



Knox transmits without remark



119
Edward Hogan




120
William WilliamsBoston



H Jackson
}
now Capt of Militia recommended pretty strongly for Capt


Knox


Brooks


Elliot



1


123
Isaac Rand Junr.



J C Jones
}
Abilities fortitude health & strength


W. Parsons



1


125
Osgood CarletonBostonLt last war
Knox—If he does not possess every requisite possesses as many as likely to accou morals good
respectable for Mathematics teacher



Boston M Society—




Divers




Dawes Otis &c




[Franklin]




128
Seth TinckhamWiscasset
Obiel Wood political sentiments good, believes will make good officer can raise men




G Knox barely transmits



133
Thomas BowmanLincoln



W Howard
}
no place mentions Letter to President


R Hallowell
mental qualifications


John Sheppard
firm friend to the Government


James Bridge
moral character



If recommends goodNo. 1for Capt or Lt.



President says excellent fœderalist father & son



139
Thomas ChandlerWorcester



A Bancroft
}
Gentleman of good connections & education fortune—military turn now com


Caldwell


N Paine


D: Foster


Presidents



1


140
Nathaniel Balch JunBoston
writes good letter







Knox
}
from knowlege of his general character recomd him as eligible to comd of a Company


Jackson


Eliot



1



Bradford





Otis—good moral character & do credit to service



141
Thomas W HooperNewbury Port



Jackson
}
See Lt.


Supervisor



1 Inquire


142
Samuel Henly
Capt last war conductor of Military stores since
Inquire


144
Eli Forbes
Honeywell, now Brigade Major fit for command of Company information & abilities now Register of Deeds
1


145
Thomas PhilipsCustine
Honeywell hes perfect Brigade Major & a good Officer
1


Field Officers



Caleb GibbsBostonMajor last War



Lincoln
}
Lt Col certify him qualified


Knox


Brooks


Jackson



1


3
John Frances   NBeverly



{
Danerespectable
field officer perhaps Lt Col 




believes he would not serve lower than Major




served last War—has commanded with reputation a Militia Regt.






4
Christopher MarshallBoston



{
Major by brevet at the end of the war—good constitution










Lincoln
}
served with reputation & his services would now be valuable as Major


Knox


N Gilman


H Jackson



1 - 2



5
Isaac WinslowBoston30 years
Major or Capt of Cavalry




Knox Aide De Camp to General Elliot man of honor & from general character qualified mentioned no name with more confidence than this
1


6
William PerkinsBostonyet capable of efficient duty
Major of Artillery last war




Lincoln— good service for 23 years




Knox some expedient before mentioned would be desireable to employ—brave Capt of Artillery with brevet of Lt Col & address of 35



12
William Shepherd Junnow of NY
General Shep honest capable faithful man was an Ensign & Ad last war declines less than Majority
P



Knox & Brooks—select him as Major now Cap of Militia



26
Arthur LithgowWinslow Maine30 yearsOtis says he is Anti-foederal
North—respectability of family standing & character




Davis generally well




Nothing from General Knox



37
Fitch HallBoston



Brooks
}
served in insurrection


Knox
preeminently fit for comd of Regiment



No. 1Major



declined



39
John RoweBostonperhaps39 years
Ensign in the army







Brooks
}
intelligence bravery & fidelity fit him for Majority preferable for Major


Jackson


Knox



1 ☞






Knox
}
 believe he would make an excellent Major


Lincoln






40
William JonesConcordpreferable as Major



BrooksKnox
—Lawyer with handsome prospect now commands a troop—qualified for Majority but will accept captaincy



1 for Captaincy


47
James Brown
Brooks commanded an excellent company of Artillery—talents really military good Major




Lincoln confirms
1 - 2



Knox Brooks opinion always of high estimation



55
John LillieMilton
applicant for command of a Corps of Marines




GW Cert was Capt of Artillery conducted himself with diligence bravery & intelligence




Knox knowlege of Gunnery & Mathematics & fortification



5





77
George UlmerRichar40 years
Major P







Knox & Brooks
}
able energetic character would do honor to appointm






78
John WalkerWoburn35 years
Lt Colonel




28th of August







Knox & Brooks
}
strongly for provisional






79
Ephrain Emory[Haverhill]Capt of Militia & Brigade Major



KnoxBrooks
}
recom for Major Lt & adjutant last war & now considered as a valuable acquisition



1will accept a captaincy



Jacob Welsh
Lovejoy—activity alertness







Knox & Brooks
}
See Capt 31






57
Samson WoodGroton
T Bigeloe farmer in tolerable circumstances pretensions well founded in the army all last war—brave spirited punctual has been Major of Militia
Weak



T Williams transmits as if he doubted



76
Richard Honeywell



KnoxBrooks
}
strong for Lt. Col in provisional army







94
Jeremiah ClappWoburnnow Major of Mil & Brigade Inspector



Loaman Baldwin
}
friend to government 


Walker
military genius



Not strong


102
Ralph Bowles
G Knox an old Officer desires employment probably a majority



122
John HobbyPortlandCapt last War
desirous of employment on the staff—fears his own health



136
Benjamin ShawNewbury Port
Majority




Aide De Camp to G Patterson late War
Attention



Divers—Major Generals & others recommend him as a good officer




will perhaps accept a Captaincy



143
John Blakenot found on army list
R: Honeywell Majority military genius good disciplinarian & old Con Officer
1


150
Stephen PeabodyPenobscot25
P. Wadsworth good education fine person manners
Major perhaps Captain








Lt Cols.




Simon Elliot





Caleb Gibbs



Majors




John Walker
E




Isaac Winslow
E




John Hobby
Capt last War




John Rowe
Ensign last War


40
1
William Jones
Concord


47
3
James Brown
Lexington 1 - 2


79
3
Ephram Emory
Haverhill


143

John Blake
Orrington Maine


26
5
John Burbeck s
Boston Ela


16

Samuel Jordan
Bideford do


34
4
Nathaniel Thwing Lt
Boston


101

John Tolman
Needham 1 - 2



104

Erasmus Babbe
Sturbridge Worcester


105

Ebenezer Thatcher
Lancaster will perhaps accept Lty




William Heywood
Winslow M




Solomon Phelps
Westfield


133

Thomas Bowman
Lincoln Maine


139

Thomas Chandler
Worcester


140

Nathaniel Blach
Boston


144

Eli Forbes
[Custine]


145

Thomas Phelps
Custine M


33
S1
Hall Tufts
Medford


21
2
John Pynchon
Salem




Simeon Draper
Brookfield







Lieutenants


150
Stephen Peabody
Penobscot M


17
Phineas Ashmem
Blanford


28
Eleazar Williams
Springfield


S 9
[James Church
Springfield]


30
[John Wheelwright
Boston]


49
[Caleb Aspinwall
Portland] M


67
[Wm. A. Barron
Cambridge]


83
[Nathaniel Soley
Charlestown]


100
[Charles Cutler
Boston]


145
Nathaniel Kidder
Belfast M


146
[Joseph Lee
Castine] M.



Jacob Allen
Sturbridge Worcester



Samuel Flagg Junr
ditto



Robert Duncan Junr
Boston Qr



John Shepherd
Waldoboro M


38
William Swan




Isaac Rand Junr.
[Cambridge]


108
Alpheus Cheny
Stockbrige


134
Samuel P. Fay
Concord


88
James A Weaton
Maine







[Ensigns]


10
[John Page Junr.
Salem]


11
[Charles Hunt
Watertown]


54
[Willm. Leverett
Boston]


90
[Willard Tayles
Maine]


146
[Warren Hall
Castine] M



John Roulstone
Boston


22
Jonathan Nichols
Boston



40
Abijah Harrington
Lexington


81
Daniel Hastings
New town


85
Moses M Bates
Spring field


86
Thomas Durant
New town


91
Jacob Ulmer
Maine


95
Marshall Spring
Weston


99
Daniel Bell
Boston


103
Duncan Ingrahan Tertius
PougkeepsieBoston Qr


138
James Gardner
Boston


96
Thomas Heald
Concord


90
David Tales
Maine


109
[Lathrop
Cohasset]



[Franklin Tinkham
Maine Wiscasset]


